Citation Nr: 0726123	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  98-00 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to revocation of the forfeiture of the 
appellant's rights to Department of Veterans Affairs (VA) 
benefits under the provisions of 38 U.S.C.A. § 6103(a) (West 
2002).


REPRESENTATION

Appellant represented by:	David L. Bourgoin, Attorney 


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The appellant's spouse was killed in action in August 1945, 
while in the service of the Armed Forces of the United 
States.

In April 1960, the Board of Veterans' Appeals (Board) 
affirmed a determination by the Board on Waivers and 
Forfeitures that the appellant had forfeited her rights to VA 
benefits under 38 U.S.C. § 3503(a) (38 U.S.C.A. § 6103(a)). 

This matter comes before the Board on appeal from a September 
1987 rating action issued by the VA Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
reopening the claim for revocation of the forfeiture declared 
against the appellant.

In August 1998 the Board issued a decision in this appeal. 
The appellant appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).

In May 2000 the Court granted a joint motion for remand from 
the VA General Counsel and the appellant and vacated the 
Board's August 1998 decision.

In a September 2002 decision, the Board determined the 
appellant had submitted new and material evidence to reopen 
her claim for revocation of the forfeiture of VA benefits 
under the provisions of 38 U.S.C.A. § 6103(a) (West 2002).

In March 2003, the RO affirmed their determination previously 
entered, and returned the case to the Board for further 
appellate review.

The Board remanded the case to the RO in June 2003 in order 
to furnish the appellant with a development letter consistent 
with the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The RO issued a VCAA letter 
in August 2003.  However, the VCAA letter pertained to a new 
and material evidence claim.  As noted above, the Board 
already reopened the claim in September 2002.

In an October 2003 decision the Board denied appellant's 
claim.  In a February 2005 Joint Motion, the VA General 
Counsel and the appellant asserted that she did not receive 
proper VCAA notice and therefore, could not knowingly waive 
any further application of the VCAA.  Based on this finding, 
VA and the appellant moved to remand this matter.  In a 
February 2005 Order, the Court remanded the claim to the 
Board.

The Board subsequently remanded this case for additional 
development in July 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the claims file and finds that 
additional development is warranted on two fronts.

First, the record reflects that the appellant has sought to 
change representation.  In March 2006, the RO received signed 
paperwork from the appellant indicating that she had a new 
representative in her appeal.  In an April 2007 letter, 
however, the RO notified the appellant that this new 
representation could not be accepted, as there was no 
indication that the new representative had been recognized as 
an accredited agent.  The appellant was further notified that 
her current representative, whose name is listed on the front 
page of this decision, would continue to be her 
representative.

The RO has subsequently received further correspondences from 
the appellant's  representative, but, in a May 2007 letter, 
he notified the RO that she was "considering engaging a new 
attorney who practices in the Philippines to represent her" 
and requested that she be provided with information about 
attorneys with VA experience in the Philippines.  Such action 
has not been accomplished to date, however.  See 38 C.F.R. 
§ 20.603 (2006).

The other area of ongoing concern for the Board in this case 
is the fact that the appellant has made a request for a 
hearing before a hearing officer at the RO.  An initial 
hearing was cancelled in June 2006.  The appellant was 
scheduled for a second hearing in February 2007, but, as 
noted by her representative, she was only given approximately 
two weeks' notice for this hearing and did not report.  
Accordingly, a further hearing was scheduled on April 2007, 
and the appellant did not appear for this hearing.  In a May 
2005 correspondence, however, her representative stressed 
that she was "very sick with cancer, radiation therapy and 
could not attend" the April 2007 hearing but still wanted a 
hearing in Honolulu, Hawaii.  (The Board notes that the 
appellant's current representative has his office in 
Honolulu.)

As the appellant's ongoing illness and treatment constitute 
"good cause" as defined by VA regulations, and she still 
seeks a hearing, further efforts should be made to schedule a 
hearing.  See 38 C.F.R. §§ 19.76, 20.702(d), 20.704(d) 
(2006).  

While the Board regrets any additional delay, it is clear 
from the record that the appellant has sought additional 
development prior to a Board determination. Accordingly, the 
case is REMANDED for the following action:

1.  The appellant should be contacted with 
information regarding available 
representation, including a list of 
attorneys, before VA in the Philippines.  
She should be afforded a reasonable period 
of time in which to change her 
representation, if she so chooses.  
Additionally, she should be notified of 
what her representation status will be 
should she not respond to this inquiry.

In this same letter, the appellant should 
be requested to clarify whether she still 
seeks a hearing before a hearing officer 
and, if so, at which VA office (e.g., 
Manila or Honolulu) she seeks to appear.

2.  Unless the appellant withdraws her 
hearing request, she should be afforded a 
further hearing at the VA office of her 
choice, before an RO hearing officer.  A 
transcript of this hearing must be added 
to the claims file.

3.  Upon completion of these actions, the 
claims file must be reviewed to ensure 
that all requested development has been 
completed and that there exist no ongoing 
procedural questions requiring resolution.

4.  After completion of the above 
development, the appellant's claim should 
be readjudicated.  If the determination 
remains adverse to the appellant, she and 
her current representative should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



